Order entered September 18, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01201-CR

             GERRICK ANTHONY HAWTHORNE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F19-52867-Y

                                    ORDER

      Before the Court is appellant’s September 16, 2020 motion for additional
time to file his pro se response to the Anders brief filed on August 18, 2020. We
GRANT appellant’s pro se motion and ORDER his pro se response due on
November 20, 2020.
      We DIRECT the Clerk to send a copy of this order to appellant Gerrick
Anthony Hawthorne, TDCJ# 02287853, John Lindey Unit, 1620 FM 3344,
Jacksboro, Texas 76458.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE